AlleN, J.
The evidence is sufficient to support the verdict, and goes beyond proof of preparation to commit the crime of manufacturing intoxicating liquor.
It is true the cap and worm were not present, but they would not be needed for a week, and in the meantime the defendant was engaged in one of the processes of manufacture.
*735He bad not produced any of tbe completed product, but be was manufacturing it as rapidly as be could, knowing tbat tbe cap and worm would be available wben tbe beer was ready for distillation.
Tbe sheriff also testified: /‘Tbe still bad been used before,” wbieb, in tbe absence of explanation, permitted tbe inference tbat tbe defendant bad been manufacturing at some other point, and was then engaged in changing bis location.
Tbe evidence is as strong, if not stronger, than in S. v. Perry, 179 N. C., 718.
No error.